Title: From James Madison to William Hull, 17 January 1806 (Abstract)
From: Madison, James
To: Hull, William


                    § To William Hull. 17 January 1806, Department of State. “As the seals & seal-presses necessary for the Territory of Michegan may be more conveniently procured under your immediate direction, I shall be obliged by your taking it upon yourself. It is believed that hitherto a seal & seal-press, of a suitable nature for the territories, have not cost together more than 30 dollars. The expense will be repaid to you on exhibiting the usual vouchers.”
                